Citation Nr: 1620639	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-18 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to service connection for posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma (MST). 

2.   Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for PTSD.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The Veteran's claim has thus been expanded to encompass all acquired psychiatric disorders.

Additionally, the Board acknowledges that the Veteran has submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of the evidence submitted after issuance of the April 2015 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.   A diagnosis of PTSD, which conforms to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V), is not demonstrated by the evidence of record. 

2.   An acquired psychiatric disorder, to include schizophrenia, was not manifested during service and is not shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.   The criteria for service connection for PSTD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 4.125 (2015).

2.   An acquired psychiatric disorder, to include schizophrenia, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

There is a heightened burden of notification in claims for PTSD based on in-service personal trauma or military sexual trauma (MST).  Specifically, VA must inform the claimant that he or she may submit alternative forms of evidence other than service records to corroborate the account of an in-service assault, and suggest potential sources for such evidence.  The claimant should also be notified that evidence of behavioral changes following the alleged in-service assault may also constitute credible evidence to support the stressor.  Additionally, VA must provide additional time for the claimant to submit such evidence after receipt of the personal-assault letter and, where appropriate, obtain evidence on the claimant's behalf.  See 38 C.F.R. § 3.304(f)(5); Gallegos v. Peake, 22 Vet. App. 329, 335 (2008); Patton v. West, 12 Vet. App. 272 (1999). 

In this case, the Veteran was advised in an August 2008 letter, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate her service connection claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, supra.  While the August 2008 letter did not notify the Veteran of additional types of evidence other than service treatment records that may help to substantiate a claim based on personal assault or MST, on remand, the Board directed that the Veteran be provided notice to this effect.  Notice was provided on March 2015 and a supplemental statement of the case was issued in April 2015.  Thus, the Board finds that the timing defect as to the MST notice has been cured inasmuch as the claim has been reconsidered since providing all required notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006)(validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of an SOC, or, here, SSOC to cure a timing-of-notification defect).

With regard to the duty to assist, the Veteran's service treatment and personnel records, as well as post-service VA treatment records, have been obtained and considered.  As such, there is no indication of any pertinent, available, outstanding medical records that are necessary to decide the Veteran's claims.  Additionally, the Veteran was afforded a VA examination in March 2015.  The Board finds that this examination is adequate with respect to the issues on appeal as the examiner provided rationales for each of her opinions after thoroughly discussing the objective findings of the examination and the Veteran's medical history.

Moreover, the Board's January 2015 remand directives have been substantially complied with.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Subsequent to the Board's remand, as noted above, the Veteran was afforded a VA examination and was provided with sufficient notice regarding evidence that may help to substantiate a claim based on MST.  Additionally, the Veteran and her representative identified and submitted outstanding relevant evidence and they have not argued that the VA examination obtained on the Veteran's behalf is inadequate.  The Veteran has also submitted lay statements as well as a private medical opinion.  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to the issue being decided herein.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with her claims for PTSD and an acquired psychiatric disorder, to include schizophrenia.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on this appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.   Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

Generally, to establish direct service connection, there must be competent, credible evidence of a current disability, an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes a psychosis.  Barr, 21 Vet. App. at 307; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). 

To be entitled to service connection for PTSD, the record must include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

The evidence necessary to establish the occurrence of an alleged in-service stressor for PSTD varies depending on the circumstances of the particular case.  The Board notes that the Veteran did not serve in combat, and there was no diagnosed mental health disorder during service, to include PTSD.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (providing for relaxed evidentiary standards where a veteran engaged in combat); 74 Fed. Reg. 14, 491 (March 31, 2009) (amending § 3.304(f) in cases where PTSD is diagnosed during service).  Further, the Veteran did not serve in an environment involving possible hostile military or terroristic activity, nor does she assert any such stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (amending § 3.304(f) in cases where PSTD has been linked to a stressor that is related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of service). 

If the above conditions are not met, then a veteran's lay statements alone are not sufficient to establish a claimed PSTD stressor, and other corroborating evidence is necessary if the stressor cannot be verified.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Cohen, 10 Vet. App. at 142.

When the claimed stressor is physical or sexual assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Credible supporting evidence may also consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant and resolve all reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to Service Connection for PTSD

The Veteran contends that she developed PTSD as a result of MST in service.  In particular, she contends that she was raped in June 1978 by four men.  She also contends that she reported such incident to the staff sergeant, but her complaint was ignored and she was subsequently taunted and made fun of.  As noted in the Introduction, the Veteran also has been diagnosed with schizophrenia by her VA treating clinicians.  

Facts

The Veteran's service personnel records indicate that she was disciplined for poor work performance in July and August 1978.  The Veteran was discharged from service in August 1978 due to her poor work performance.  In a letter explaining why she chose to be discharged, the Veteran stated that since being in the U.S. Army, she found it hard to think, react and perform any duties to her expectations.  The Veteran also indicated that she missed her three year old daughter.

Service treatment records were negative for complaints, treatment or diagnoses related to PTSD.  A July 1968 Report of Medical Examination found the Veteran to be psychiatrically normal and was negative for any relevant abnormalities.  Service treatment records indicate that the Veteran was treated in August 1978 for a vaginal nodule.

The Veteran's post-service VA treatment records indicate a long history of the Veteran experiencing hallucinations and includes a diagnosis of schizophrenia, but do not contain a diagnosis of PTSD.  VA treatment records from March 2007 indicate that the Veteran screened positive for PSTD; however, this was noted to be a false negative due to symptoms of another psychiatric diagnosis (schizophrenia).  

A March 2015 Disability Benefits Questionnaire indicates that the Veteran does not meet the diagnostic criteria for PTSD under DSM-5 criteria. 

Analysis

Here, the Veteran has not demonstrated, fundamentally, that she has, or at any time pertinent to this claim has had, PTSD.  As noted, no diagnosis of PTSD is documented in the medical evidence of record.  The Veteran has not submitted or identified any medical evidence to indicate otherwise.

The Board finds that the March 2014 examiner's conclusions that the Veteran failed to meet the DSM-V criteria for a PTSD diagnosis were based on a review of the pertinent evidence in the claims file, as well as a detailed clinical interview with the Veteran, and the administration of psychological testing.  Thus, the Board finds that the opinion of the March 2015 examiner is entitled to great probative weight to establish that the Veteran does not have a diagnosis of PTSD. 

The Board notes that the Veteran does have an alleged stressor (that she was raped by four men in service) that meets Criterion A, as indicated in her March 2015 examination.  However, the presence of a stressor, by itself, is not sufficient to warrant a diagnosis of PSTD.  Here, the medical evidence of record indicates that, despite the presence of a stressor, the Veteran does not have PTSD according to the DSM-V criteria.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131, see also 38 C.F.R. §§ 3.303, 3.304.  Thus, where, as here, medical evidence indicates that, fundamentally, the Veteran does not have, at no point pertinent to this appeal, the disability for which service connection is sought, there can be no valid claim for service connection.  In the absence of a diagnosis, the other elements of service connection need not be discussed.

For all of the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Entitlement to Service Connection for an Acquired Psychiatric Disorder, to Include Schizophrenia

The Veteran contends that MST in service caused her schizophrenia.  As noted above, the Veteran specifically contends that she was raped in June 1978 by four men in service and this rape caused the onset of her schizophrenia.

Facts

Service treatment records were negative for complaints, treatment or diagnoses related to schizophrenia.  A July 1968 Report of Medical Examination found the Veteran to be psychiatrically normal and was negative for any relevant abnormalities.  Service treatment records indicate that the Veteran was treated in August 1978 for a vaginal nodule, which she complained was itchy.  In a statement in August 1978, the Veteran indicated that she felt as though she was losing her sanity and requested to be discharged from the Army.

Service personnel records indicate that the Veteran was disciplined in August 1978 for being found sitting on another soldier's lap.  She was also counseling three times in July 1978 and once in August 1978 for poor attitude.

The Veteran's claim filed in August 2008 indicates that the Veteran asserted that her acquired psychiatric disorder began in 1988, ten years after being discharged from service. 

The Veteran's post-service VA treatment records indicate a long history of the Veteran experiencing hallucinations and includes a diagnosis of schizophrenia.  

VA treatment records indicate the Veteran's first Salisbury VAMC admission was in December 1997, when the Veteran was 40 years old.  At that time she denied any other psychiatric hospitalizations and indicated that she had no other psychiatric care other than at the VA and had no past suicide attempts.  When asked to rate her depression on a 0-10 scale, the Veteran reported 0.  The Veteran admitted to periods of racing thoughts, pressured speech, distractibility, increase goal directed activity, and some excessive involvement in risky behaviors (e.g. drug use).  The practitioner noted that the Veteran had several occasions of being knocked unconscious by abusive relations and had long-term cocaine and marijuana use.

VA treatment records from September 2012 indicate that the Veteran declined a military sexual trauma screen.  

VA treatment records from November 2013 indicate that the Veteran experienced delusions that her VA practitioner was the person who sexually assaulted her in the Army, stating "don't you remember what you and your two friends did to me at Fort Brag?".  When the practitioner told her that he had never been in the Army, the Veteran continued to insist that he was the one, with two others, who sexually assaulted her.

In October 2014, VA treatment records again indicate that the Veteran experienced delusions that the examiner was the person who sexually assaulted her in the Army.  The records indicate that the Veteran repeated what she said in November 2013 and added "you assaulted me before . . . I know." 

A March 2015 Disability Benefits Questionnaire indicates that the Veteran has a diagnosis of schizophrenia.  At the examination, the Veteran's son indicated that the Veteran often behaves as though the events on the TV are happening to her, particularly if there are gunshots on the program.  The Veteran's son indicated that she has voiced beliefs that others are going to hurt her.  The Veteran indicated that she hears disparaging comments, which the Veteran has asserted is what the soldiers who sexually assaulted her said to her.  The examiner also noted that three of the Veteran's sisters have schizophrenia.  On examination, the Veteran insisted that the examiner was her roommate from Kentucky, whom the Veteran has asserted had personal acknowledge of the sexual assault.  Following evaluation, the examiner opined that it was less likely  than not that schizophrenia was caused by or aggravated by the Veteran's service.  This was based upon the strong family history of schizophrenia and the lack of symptomatology at discharge.

A May 2015 Private Medical Opinion was submitted by the Veteran.  The examiner indicated that it is more likely than not that the Veteran suffers from schizophrenia triggered by the sexual assault while the Veteran was in the Army. 

Analysis

At the outset, the Board notes that the Veteran has a diagnosis of schizophrenia, as evidenced by VA treatment records as well as the March 2015 VA examination. 

The Board notes that there is no indication in the Veteran's service treatment records that she complained of or was treated for an acquired psychiatric disability during active service.  Although the Veteran stated that she felt like she was losing her sanity in August 1978, the Veteran said this in the context of wanting to be discharged from service as she missed her three-year-old daughter and felt she was not performing any duties to her expectations.  Additionally, a Report of Medical Examination from July 1978 indicates that the Veteran was in normal psychiatric condition. 

The Veteran herself has asserted that her psychiatric disorder began in 1988 and there is no evidence to the contrary.  See August 2008 Claim.  Therefore, the evidence indicates that the Veteran did not experience symptoms of an acquired psychiatric disability, to include schizophrenia, during active service or within the first post-service year such that service connection is warranted for this disability (as a "psychosis") as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309, 3.384(f).  Thus, the Board finds that service connection for schizophrenia, as a chronic disease, is not warranted. 

The Veteran also is not entitled to service connection for an acquired psychiatric disability, to include schizophrenia, on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  It appears that following her service separation in August 1978, the Veteran was not diagnosed as having an Axis I diagnosis of schizophrenia until December 1997, 19 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

On examination in March 2015, after reviewing the Veteran's prior treatment records, conducting a clinical interview, considering the Veteran's prior vaginal nodule surgery, and considering the lay statements of the Veteran, her son, and niece, the examiner concluded that it is less likely than not that the Veteran's schizophrenia was caused by service as she was not demonstrating any symptoms of psychosis upon her discharge from the Army, she was psychiatrically cleared for separation, and she has a strong family history of schizophrenia.  The examiner indicated that the onset of the first episode of psychosis is typically in early adulthood and the Veteran's psychotic symptoms became apparent sometime after she left the military.

The Board observes that the Veteran has also provided a private medical opinion with regard to her schizophrenia.  On examination in May 2015, the private examiner found that it is common understanding in the professional community that psychological disorders are a result of predisposing factors, precipitating factors and maintaining factors or a combination of these factors.  The examiner found that with schizophrenia, it is agreed that some precipitating event or events are necessary to produce the disorder.  The examiner found that the sexual assault on the Veteran in service was the precipitating causal event for the development of the Veteran's schizophrenia.  The examiner concluded that it is more likely than not that the Veteran suffers from schizophrenia triggered by the sexual assault in the United States Army.  The examiner based his conclusion on a clinical interview with the Veteran, a review of the VA examination conducted on March 2015, and an interview with the Veteran's son.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1. Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. 

While the Board acknowledges that the private medical opinion was based on a clinical interview with the Veteran, review of the March 2015 VA examination, and a collateral interview with the Veteran's son, the Board finds the VA examination to be of more probative weight.  Specifically, the VA examination was also based on a clinical interview with the Veteran, as well as an interview with the Veteran's son and nieces; however, the VA examiner also considered all of the Veteran's treatment records from and since service.  As the private examiner stated in his opinion, the Veteran was distracted by hallucinations during the interview and there was a gross impairment of thought processes and responses that were irrelevant and off topic.  The Veteran's treatment records contain significant evidence that she has been a poor historian with regard to her reported stressor in service.  Specifically, the Board finds it highly probative that in November 2013 and October 2014, the Veteran accused her VA treating practitioner of being the person who sexually assaulted her in the military and her 2015 VA examiner of being her roommate from Kentucky who observed the assault.  Additionally, the record would reveal that she originally alleged it was four men who sexually assaulted her but in November 2013 stated, "you and your two friends."  The private clinician that provided the May 2015 opinion did not have this pertinent information or evidence available for review.  Because the Veteran's service records and post-service treatment records were not taken into account in the private medical opinion, the Board affords the VA examination more probative weight. 

Additionally, the Board acknowledges the Veteran's son's lay statement submitted in May 2015 in which the son states that he was asked if there were any family members that also suffered with mental illnesses and he answered yes, however, he did not clarify that the family member he was referring to is his paternal aunt and in no way related to his mother, the Veteran.  While the examiner did mention this in her explanation, she did not rely solely on that information in her conclusion or analysis, and therefore the Board still finds the VA examination to be highly probative. 

The Board notes that the only other contrary opinions of record come from the Veteran herself, her son, and her sister.  Specifically, the Veteran has stated that during her tenure in service, she was sexually assaulted by four men, which caused her schizophrenia.  The Veteran's son has stated that the mental illness of the Veteran is not hereditary and that the illness is something that was triggered by an assault in the Army.  The sister has stated that after leaving the Army, she watched the Veteran become depressed and not able to take care of her three children.

Although lay persons are competent to provide opinions on some medical issues, determining the etiology of her acquired psychiatric disorder, here schizophrenia falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran and her family members can competently report psychiatric symptoms, as her sister did with regard to the Veteran falling into a depressed state, any opinion regarding the nature and etiology of the Veteran's schizophrenia requires medical expertise that the Veteran or her family has not demonstrated.  See Jandreu v. Nicholson, 492 F.3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's and her son's assertions that her schizophrenia is etiologically related to service.  To the extent that the Veteran and her son are competent to provide information in this regard, the opinion of the VA examiner is more probative.  The examiner has medical training, experience, and expertise that the Veteran, who is a layperson, is not shown to have.

As to the Veteran's sister's lay statement regarding her sister falling into a depression where she slept for many hours and did not bathe for days, the Board finds that the Veteran's sister is competent and credible to make these statements as she personally observed her sister's condition; however, these statements are not competent nor probative to show that the Veteran's schizophrenia is etiologically related to service.  

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include schizophrenia, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


